Citation Nr: 0400416	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-07 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945 and from July 1948 to December 1953.  He died in 
February 2000.  The appellant is the surviving spouse of the 
deceased veteran.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  The veteran died in February 2000, at the age of 83, due 
to chronic obstructive pulmonary disease.

2.  At the time of his death, the veteran was service 
connected for malaria and synovitis of the right knee, each 
of which was rated noncompensably disabling.

3.  There is no competent medical evidence linking the cause 
of the veteran's death to any event or etiology in service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She claims that the 
veteran developed emphysema as a result of  malaria 
contracted during his first period of active service (1942-
45) and that as a result, he developed chronic obstructive 
pulmonary disease which caused his death in February 2000.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the appellant's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

With the elimination of the concept of a well-grounded claim, 
the current standard of review is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2003).  The United States Court of Appeals for Veterans 
Claims (the Court) has stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The appellant's claim on appeal was originally denied as not 
well grounded in a May 2000 RO rating decision, prior to the 
enactment of the VCAA.  However, she was subsequently advised 
that her claim would be readjudicated under the VCAA, and the 
record shows that the RO applied the current standard in 
adjudicating the claim in the June 2002 rating decision on 
appeal.  Accordingly, the Board finds that the RO's 
readjudication of this claim on the merits in June 2002 was 
in compliance with section 7(b) of the VCAA.  See VAOPGCPREC 
3-2001, dated January 21, 2001; cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board will apply the current standard of review in 
adjudicating this claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO sent the appellant a letter in 
April 2000 advising her of the evidence necessary to 
establish service connection for the cause of the veteran's 
death and informing her as well that the RO would obtain any 
VA medical records she identified as relevant and that she 
could authorize VA to obtain private medical records by 
completing the appropriate VA form (21-4142).  Moreover, the 
record shows that the appellant was informed of the law and 
regulations generally applicable to her claim for service 
connection for the cause of the veteran's death by the 
statement of the case furnished to her in March 2003.

Further, the record shows that the RO furnished the appellant 
a letter in March 2001 advising her of the provisions 
relating to the VCAA, to include advising her that she could 
provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who had 
treated the veteran, and the development efforts thus taken 
in connection with her claim by VA.  She also was advised of 
the type of evidence that could support her claim, in 
particular, a statement from a medical doctor indicating a 
relationship between the cause of the veteran's death and an 
injury or disease which began or was worsened during service, 
and she was informed that she could authorize VA to obtain 
private medical records by completing the appropriate VA form 
(21-4142), a copy of which was enclosed with the letter.  

The Board notes that that the VCAA letter requested a 
response within 60 days.  However, the letter also expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  In response to this letter, the record 
shows that in May 2001 the appellant submitted copies of the 
veteran's medical records dating from 1986 to 1999, at which 
time she also stated that she no additional documents to 
submit.  
She reiterated this statement in her Form 9 substantive 
appeal dated in March 2003.

In Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003) [the PVA case] the United States Court of Appeals 
for the Federal Circuit held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the factual scenario in the PVA 
case, which involved the RO sending a VCAA notification 
letter that did not properly advise the claimant of the one-
year rule, is inapplicable to the specific circumstances of 
this case.  In PVA, the Federal Circuit was concerned with 
the "premature denial" of a claim before the one-year 
period for submitting evidence had expired.  In other words, 
the Federal Circuit wanted to ensure that a claimant had 
sufficient time to submit evidence before an adjudication was 
made.  Here, the appellant has had well in excess of one year 
to submit evidence in support of her appeal, and in fact, she 
has done so and indicated specifically that she has no 
further evidence to submit.  And as will be further discussed 
below, she has not submitted any evidence addressing a nexus 
between the cause of the veteran's death and any incident, 
event, injury or disease from his active duty service of 
1942-45 and 1948-53.  It therefore appears pointless to 
require VA to wait still longer to adjudicate this appeal 
when it is clear that no additional evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he or she had left to submit 
evidence is inapplicable in the specific circumstances of 
this case.  The appellant in this case has been made aware on 
multiple occasions, in response to the VCAA notice letter, 
the statement of the case and the notice of transfer of the 
claims file to the Board, that she had still more time to 
submit evidence.  No additional evidence appears to be 
forthcoming.  Since this claimant has, as a matter of fact, 
been provided at least one year to submit evidence, and it is 
clear that she has nothing further to submit, the 
adjudication of her claim by the Board at this time will 
proceed.  

The Board's finding that the appellant was properly notified 
also is consistent with the newly enacted legislation from 
Congress addressing the impact of the PVA ruling on the one-
year rule, which was made retroactively effective from the 
date of passage of the VCAA, November 9, 2000.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____) [reinstating VA's authority to make decisions on all 
claims without waiting for expiration of the one-year VCAA 
notice period, provided that appropriate development under 
currently existing law has been accomplished].

The Board finds that the foregoing information provided to 
the appellant satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that she was clearly notified of the 
evidence necessary to substantiate her claim.  The Board 
finds that the notification requirement of the VCAA has been 
satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating her claim.  As noted 
above, the appellant does not appear to contend that 
additional evidence that is pertinent exists and needs to be 
obtained.

The Board is aware that the appellant's representative has 
asked that additional medical records be obtained from the VA 
hospital in Richmond pertaining to treatment for malaria 
during the veteran's service.  However, under the 
circumstances here presented, obtaining such records is not 
necessary.  As discussed below, the outcome of this case 
hinges upon whether a nexus exists between the veteran's 
death and his military service.  In this case, it is 
established that the veteran was treated for malaria during 
his first period of service, service connection has been 
granted for such disability and therefore it is undisputed 
that he had this condition during such service.  Any such 
treatment records would add nothing in the way of significant 
information, since such records manifestly could not provide 
a nexus to the veteran's death approximately 55 years later.  
Moreover, the appellant herself stated that she was told that 
no additional medical records from the Richmond facility were 
available at this point.  Accordingly, remanding this case to 
obtain such records would be a useless act and would serve 
only to unnecessarily delay resolution of this appeal.

The representative has also questioned the adequacy of the 
veteran's death certificate and the findings made therein by 
the certifying physician.  However, in the absence of any 
allegation of fraud or malfeasance by the certifying doctor, 
this document speaks for itself and therefore there is no 
basis for further development based on this allegation.  As 
the Court has stated: "VA's . . . . 'duty to assist' is not 
a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  If the appellant or her representative believed that 
the death certificate was in error, it was incumbent on them 
to take appropriate steps to correct it or to obtain 
clarifying or refuting information.  They have not done so.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  She was 
informed of her right to a hearing and presented several 
options for presenting personal testimony.  She did not 
express a desire on her Form 9 filed in March 2003 that she 
wanted a hearing before the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the law, 
considering the circumstances presented in this case.  The 
Board can identify no further development that would aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The Board will accordingly move on to a discussion of the 
issue on appeal.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

For certain chronic disorders, including the lung disorder, 
bronchiectasis (chronic dilation of bronchi as a sequel of 
inflammatory disease or obstruction), service connection may 
be granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

Notwithstanding the above, service connection may be granted 
for a disease shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection - cause of death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Factual Background

The veteran's service medical records contain no evidence of 
any treatment for or diagnosis of a lung disorder, to include 
chronic obstructive pulmonary disease.  There are no 
pertinent medical records for several decades after the 
veteran left service in 1953.

As noted above, the veteran was treated for malaria during 
service; and service connection was granted for malaria in a 
March 1946 VA rating decision.

According to the death certificate, the veteran died in 
February 2000 at the age of 83 due to chronic obstructive 
pulmonary disease.  No other conditions were listed as  
significant conditions contributing to death but not 
resulting in the underlying causes.  No autopsy was 
performed.  Medical records in the file reflect that he was 
diagnosed with this condition in 1994.  Prior-dated medical 
records from 1986 show diagnoses of bronchitis, tobaccoism 
and chronic lung disease, with a history positive for long-
term smoking (50 years).  None of these records contain any 
findings linking these disorders to the veteran's military 
service.

At the time of the veteran's death, service connection was in 
effect for malaria and synovitis of the right knee.  Each of 
these disabilities was rated noncompensably disabling.  There 
is no evidence indicating that the veteran had any problems 
with any of these disabilities for decades preceding his 
death.

Analysis

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  With 
respect to element (2), the veteran's service medical records 
are entirely negative for any treatment or diagnosis of a 
lung disorder or any dysfunction of the cardiorespiratory 
system.  These records further disclose no treatment or 
diagnosis of chronic obstructive pulmonary disease, and there 
is no indication that this disease existed for many decades 
after the veteran left service.  There are, however, service-
connected disabilities, namely malaria and the right knee 
synovitis.  Hickson element (2) is met to that extent only.

With respect to element (3), nexus, there is no competent 
medical evidence in this case which provides any basis to 
establish a nexus between the cause of the veteran's death to 
any event or etiology in service or to any service-connected 
disability.  The appellant has been specifically notified of 
the importance of providing competent evidence, medical in 
nature, to link the cause of the veteran's death to his 
military service, but she has submitted none.  The appellant 
contends that service-connected malaria was a contributory 
cause of death, based on her statement that the veteran 
developed emphysema as a result and then later obstructive 
pulmonary disease.  However, it is now well-established that 
laypersons without medical training, such as the appellant, 
are not competent to comment on medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, to the extent 
that the appellant is attempting to link the veteran's death 
to his service, her opinion is entitled to no weight of 
probative value.

There is nexus evidence against the appellant's claim in the 
form of the death certificate, which does not list malaria as 
a cause of or contributing factor in the veteran's death.  As 
discussed by the Board above in connection with VA's duty to 
assist, the veteran through her representative has expressed 
unhappiness with the conclusion contained in the death 
certificate.  However, she has presented no competent medical 
evidence which refutes such conclusion.  Moreover, there is 
of record competent medical evidence that decades-long 
tobacco abuse was responsible for the veteran's pulmonary 
condition.  The Board observes in passing that there is no 
evidence indicating that the veteran's tobacco abuse 
originated in service, and the appellant herself does not 
appear to so contend.  In any event, VA death benefits are 
not available for disease caused by tobacco use.  See 
38 U.S.C.A. § 1103 (West 2002).

For the reasons expressed immediately above, the Board 
concludes that a medical nexus has not been established 
between the veteran's service and the cause of his death.  
Element (3) has not been met, and the appellant's claim fails 
on that basis.

In summary, for the reasons herein set forth, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim.  Service connection for the cause of the 
veteran's death is therefore denied.

                 

ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



